DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims (1, 11, 20) are objected to because of the following informalities:  
In claim 1 line 8 the acronym of “ANN” should be rewritten as “artificial neural network (ANN).  In line 16 the limitation of artificial neural network (ANN) should be rewritten as ANN”.  Claims 11, 20) have the same minor informalities.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1-20) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geipel et al. (hereinafter Geipel)(US Publication 2020/0320709 A1)
Re claim 1, Geipel discloses a method of dynamically annotating data or validating annotated data (See ¶ 9 where it teaches a method for producing a trained probabilistic graphical model for verifying and/or improving the consistency of labels.), the method 

Re claim 2, Geipel discloses wherein receiving the plurality of annotations from the user comprises: generating a plurality of suggested annotations for each of the plurality of input data points using at least one of the state-label mapping model and the comparative ANN model. (See fig. 2: 12, 13)

Re claim 3, Geipel discloses updating the state-label mapping model based on the plurality of annotations received from the user based on the validation. (See fig. 2: 14)

Re claim 4, Geipel discloses updating the verified annotated training data based on the plurality of annotations for each of the plurality of input data points based on the validation. (See fig. 2: 14)



Re claim 6, Geipel discloses wherein the state-label mapping model is a knowledge graph of hierarchies of annotations, and wherein the comparative ANN model is a Siamese convolutional neural network model. (See fig. 2; ¶ 51.  Furthermore, Siamese CNN models is known in the art.  See https://en.wikipedia.org/wiki/Siamese_neural_network)

Re claim 7, Geipel discloses generating at least one of the state-label mapping model and the comparative ANN model based on the verified annotated training data. (See fig. 2)

Re claim 8, Geipel discloses wherein the input data is textual data and wherein the state-label mapping model is a knowledge graph of hierarchies of annotated N-grams. (See ¶ 51)

Re claim 9, Geipel discloses wherein the input data is image data and wherein the state-label mapping model is a knowledge graph of hierarchies of annotated regions of interest (RoIs) and wherein the comparative ANN model is trained for comparing annotations of RoIs in the verified annotated training data with RoIs in the input data or with annotations of RoIs in the input data. (See fig. 2; ¶ 15, 24)

Re claim 10, Geipel discloses wherein validating the plurality of annotations comprises at least one of: determining one or more missing annotations from among the plurality of annotations using the state-label mapping model; and identifying one or more false annotations 

Claims (11, 20) have been analyzed and rejected w/r to claim 1 above.
Claims (12-19) have been analyzed and rejected w/r to claims (2-3, 5, 7-10) respectively.

Claim(s) (1, 11, 20) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (hereinafter Guo)(US Patent 10,606,983 B2)
Re claim 1, Guo discloses a method of dynamically annotating data or validating annotated data, the method comprising: receiving, by an annotation and validation device, input data comprising a plurality of input data points; and one of: a) generating, by the annotation and validation device, a plurality of annotations for each of the plurality of input data points using at least one of a state-label mapping model and a comparative ANN model, wherein the state-label mapping model and the comparative ANN model is generated based on verified annotated training data; or b) receiving, by the annotation and validation device, the plurality of annotations for each of the plurality of input data points from an external device or from a user; and validating, by the annotation and validation device, the plurality of annotations using at least one of the state-label mapping model and the comparative artificial neural network (ANN) model. (See fig. 1; col. 2, line 22 – col. 3, line 25)

Claims (11, 20) have been analyzed and rejected w/r to claim 1 above.




Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 3, 2021